      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 1 of 15



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Brenda Whittaker,                                   No. CV-20-08016-PCT-DLR
10                  Plaintiff,                           PROTECTIVE ORDER
11   v.
12   All Reverse Mortgage Incorporated,
13                  Defendant.
14
15          The Court having reviewed the parties’ Stipulation for Entry of Protective Order
16   (Doc. 41), and good cause appearing;
17          IT IS ORDERED that, pursuant to the parties’ stipulation, the Court enters the
18   following protective order:
19   1.     A.     PURPOSES AND LIMITATIONS
20          Discovery in this action could involve production of confidential, proprietary, or
21   private information for which special protection from public disclosure and from use for
22   any purpose other than prosecuting this litigation may be warranted. Accordingly, the
23   parties hereby stipulate to and petition the Court to enter the following Stipulated Protective
24   Order. The parties acknowledge that this Order does not confer blanket protections on all
25   disclosures or responses to discovery and that the protection it affords from public
26   disclosure and use extends only to the limited information or items that are entitled to
27   confidential treatment under the applicable legal principles. The parties further
28   acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order does
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 2 of 15



 1   not entitle them to file confidential information under seal; Civil Local Rules 5.6 and 5.7,
 2   as well as the Court’s individual rules and orders set forth the procedures that must be
 3   followed and the standards that will be applied when a party seeks permission from the
 4   court to file material under seal.
 5          B.     GOOD CAUSE STATEMENT
 6          This action could involve trade secrets, customer information, contracts, and other
 7   valuable research, development, commercial, financial, technical and/or proprietary
 8
     information for which special protection from public disclosure and from use for any
 9
     purpose other than prosecution of this action is warranted.            Such confidential and
10
     proprietary materials and information consist of, among other things, confidential private
11
     financial information related to reverse mortgages, business or financial information,
12
     internal documents regarding employment and business policies, practices, and strategies,
13
     or other confidential research, development, or commercial information, information
14
     otherwise generally unavailable to the public, or which may be privileged or otherwise
15
     protected from disclosure under state or federal statutes, court rules, case decisions, or
16
     common law. Accordingly, to expedite the flow of information, to facilitate the prompt
17
     resolution of disputes over confidentiality of discovery materials, to adequately protect
18
19   information the parties are entitled to keep confidential, to ensure that the parties are

20   permitted reasonable necessary uses of such material in preparation for and in the conduct

21   of trial, to address their handling at the end of the litigation, and serve the ends of justice,

22   a protective order for such information is justified in this matter. It is the intent of the

23   parties that information will not be designated as confidential for tactical reasons and that
24   nothing be so designated without a good faith belief that it has been maintained in a
25   confidential, non-public manner, and there is good cause why it should not be part of the
26   public record of this case.
27   2.     DEFINITIONS
28


                                                  -2-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 3 of 15



 1          2.1    Action: Whittaker v. All Reverse Mortgage, Inc., Case No. 3:20-cv-08016-
 2   DLR.
 3          2.2    Challenging Party: A Party or Non-Party that challenges the designation of
 4   information or items under this Order.
 5          2.3    “CONFIDENTIAL” Information or Items: Information (regardless of how it
 6   is generated, stored or maintained) or tangible things that qualify for protection under
 7   Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
 8
            2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 9
     support staff).
10
            2.5    Designating Party: a Party or Non-Party that designates information or items
11
     that it produces in disclosures or in responses to discovery as “CONFIDENTIAL” or
12
     “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
13
            2.6    Disclosure or Discovery Material: all items or information, regardless of the
14
     medium or manner in which it is generated, stored, or maintained (including, among other
15
     things, testimony, transcripts, and tangible things), that are produced or generated in
16
     disclosures or responses to discovery in this matter.
17
            2.7    Expert: a person with specialized knowledge or experience in a matter
18
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an

20   expert witness or as a consultant in this Action.

21          2.8    HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY: Information

22   or Items: Extremely sensitive “Confidential Information or Items,” disclosure of which to

23   another Party or Non-Party would create a substantial risk of serious harm that could not
24   be avoided by less restrictive means.
25          House Counsel: attorneys who are employees of a party to this Action. House
26   Counsel does not include Outside Counsel of Record or any other outside counsel.
27          2.9    Non-Party: any natural person, partnership, corporation, association, or other
28   legal entity not named as a Party to this action.


                                                 -3-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 4 of 15



 1              2.10   Outside Counsel of Record: attorneys who are not employees of a party to
 2   this Action but are retained to represent or advise a party to this Action and have appeared
 3   in this Action on behalf of that party or are affiliated with a law firm which has appeared
 4   on behalf of that party, and includes support staff.
 5              2.11   Party: any party to this Action, including all of its officers, directors,
 6   employees, consultants, retained experts, and Outside Counsel of Record (and their support
 7   staffs).
 8
                2.12   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 9
     Material in this Action.
10
                2.13   Professional Vendors: persons or entities that provide litigation support
11
     services      (e.g.,   photocopying,   videotaping,    translating,   preparing   exhibits   or
12
     demonstrations, and organizing, storing, or retrieving data in any form or medium) and
13
     their employees and subcontractors.
14
                2.14   Protected Material: any Disclosure or Discovery Material that is designated
15
     as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
16
                2.15   Receiving Party: a Party that receives Disclosure or Discovery Material from
17
     a Producing Party.
18
19   3.         SCOPE

20              The protections conferred by this Stipulation and Order cover not only Protected

21   Material (as defined above), but also (1) any information copied or extracted from

22   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected

23   Material; and (3) any testimony, conversations, or presentations by Parties or their Counsel
24   that might reveal Protected Material.
25              Any use of Protected Material at trial shall be governed by the orders of the trial
26   judge. This Order does not govern the use of Protected Material at trial.
27   4.         DURATION
28


                                                    -4-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 5 of 15



 1          Even after final disposition of this litigation, the confidentiality obligations imposed
 2   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
 3   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
 4   dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
 5   judgment herein after the completion and exhaustion of all appeals, rehearings, remands,
 6   trials, or reviews of this Action, including the time limits for filing any motions or
 7   applications for extension of time pursuant to applicable law.
 8
     5.     DESIGNATING PROTECTED MATERIAL
 9
            5.1    Exercise of Restraint and Care in Designating Material for Protection. Each
10
     Party or Non-Party that designates information or items for protection under this Order
11
     must take care to limit any such designation to specific material that qualifies under the
12
     appropriate standards. The Designating Party must designate for protection only those
13
     parts of material, documents, items, or oral or written communications that qualify so that
14
     other portions of the material, documents, items, or communications for which protection
15
     is not warranted are not swept unjustifiably within the ambit of this Order.
16
            Mass, indiscriminate, or routinized designations are prohibited. Designations that
17
     are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
18
19   to unnecessarily encumber the case development process or to impose unnecessary

20   expenses and burdens on other parties) may expose the Designating Party to sanctions.

21          If it comes to a Designating Party’s attention that information or items that it

22   designated for protection do not qualify for protection, that Designating Party must

23   promptly notify all other Parties that it is withdrawing the inapplicable designation.
24          5.2    Manner and Timing of Designations. Except as otherwise provided in this
25   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
26   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
27   must be clearly so designated before the material is disclosed or produced.
28          Designation in conformity with this Order requires:


                                                  -5-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 6 of 15



 1          (a)    for information in documentary form (e.g., paper or electronic documents,
 2   but excluding transcripts of depositions or other pretrial or trial proceedings), that the
 3   Producing Party affix at a minimum, the legend “CONFIDENTIAL” ” or “HIGHLY
 4   CONFIDENTIAL—ATTORNEYS’ EYES ONLY” (hereinafter “CONFIDENTIAL
 5   legend”), to each page that contains protected material. If only a portion or portions of the
 6   material on a page qualifies for protection, the Producing Party also must clearly identify
 7   the protected portion(s) (e.g., by making appropriate markings in the margins).
 8
            A Party or Non-Party that makes original documents available for inspection need
 9
     not designate them for protection until after the inspecting Party has indicated which
10
     documents it would like copied and produced. During the inspection and before the
11
     designation, all of the material made available for inspection shall be deemed
12
     “CONFIDENTIAL” “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
13
     After the inspecting Party has identified the documents it wants copied and produced, the
14
     Producing Party must determine which documents, or portions thereof, qualify for
15
     protection under this Order.      Then, before producing the specified documents, the
16
     Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
17
     Protected Material. If only a portion or portions of the material on a page qualifies for
18
19   protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by

20   making appropriate markings in the margins).

21          (b)    for testimony given in depositions that the Designating Party identify the

22   Disclosure or Discovery Material, within 30 days of the receipt of the deposition

23   transcription, all protected testimony.
24          (c)    for information produced in some form other than documentary and for any
25   other tangible items, that the Producing Party affix in a prominent place on the exterior of
26   the container or containers in which the information is stored the legend
27   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” If
28


                                                 -6-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 7 of 15



 1   only a portion or portions of the information warrants protection, the Producing Party, to
 2   the extent practicable, shall identify the protected portion(s).
 3          5.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent failure
 4   to designate qualified information or items does not, standing alone, waive the Designating
 5   Party’s right to secure protection under this Order for such material.          Upon timely
 6   correction of a designation, the Receiving Party must make reasonable efforts to assure that
 7   the material is treated in accordance with the provisions of this Order.
 8
     6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
 9
            6.1    Timing of Challenges. Any Party or Non-Party may challenge a designation
10
     of confidentiality at any time that is consistent with this Court’s Scheduling Order.
11
            6.2    Meet and Confer. The Challenging Party shall initiate the dispute resolution
12
     process pursuant to Local Rule 7.2(g) and the individual procedures set forth by the Court.
13
            6.3    The burden of persuasion in any such challenge proceeding shall be on the
14
     Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
15
     harass or impose unnecessary expenses and burdens on other parties) may expose the
16
     Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
17
     confidentiality designation, all parties shall continue to afford the material in question the
18
19   level of protection to which it is entitled under the Producing Party’s designation until the

20   Court rules on the challenge.

21   7.     ACCESS TO AND USE OF PROTECTED MATERIAL

22          7.1    Basic Principles. A Receiving Party may use Protected Material that is

23   disclosed or produced by another Party or by a Non-Party in connection with this Action
24   only for prosecuting, defending, or attempting to settle this Action. Such Protected
25   Material may be disclosed only to the categories of persons and under the conditions
26   described in this Order. When the Action has been terminated, a Receiving Party must
27   comply with the provisions of section 13 below (FINAL DISPOSITION).
28


                                                  -7-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 8 of 15



 1          Protected Material must be stored and maintained by a Receiving Party at a location
 2   and in a secure manner that ensures that access is limited to the persons authorized under
 3   this Order.
 4          7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
 5   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
 6   may disclose any information or item designated “CONFIDENTIAL” only to:
 7          (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
 8
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
 9
     disclose the information for this Action;
10
            (b)    the officers, directors, and employees (including House Counsel) of the
11
     Receiving Party to whom disclosure is reasonably necessary for this Action;
12
            (c)    experts (as defined in this Order) of the Receiving Party to whom disclosure
13
     is reasonably necessary for this Action and who have signed the “Acknowledgment and
14
     Agreement to Be Bound” (Exhibit A);
15
            (d)    the court and its personnel;
16
            (e)    court reporters and their staff;
17
            (f)    professional jury or trial consultants, mock jurors, and Professional Vendors
18
19   to whom disclosure is reasonably necessary for this Action and who have signed the

20   “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21          (g)    the author or recipient of a document containing the information or a

22   custodian or other person who otherwise possessed or knew the information;

23          (h)    during their depositions, witnesses, and attorneys for witnesses, in the Action
24   to whom disclosure is reasonably necessary provided that they sign the “Acknowledgment
25   and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
26   Party or ordered by the court. Pages of transcribed deposition testimony or exhibits to
27   depositions that reveal Protected Material may be separately bound by the court reporter
28


                                                  -8-
      Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 9 of 15



 1   and may not be disclosed to anyone except as permitted under this Stipulated Protective
 2   Order; and
 3          (i)    any mediator or settlement officer, and their supporting personnel, mutually
 4   agreed upon by any of the parties engaged in settlement discussions.
 5          7.3           Disclosure of “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES
 6   ONLY” Information or Items. Unless otherwise ordered by the Court or permitted in
 7   writing by the Designating Party, a Receiving Party may disclose any information or item
 8
     designated “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY” only to:
 9
            (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as
10
     employees of said Outside Counsel of Record to whom it is reasonably necessary to
11
     disclose the information for this Action;
12
            (b)    the officers, directors, and employees (including In-House Counsel) of the
13
     Receiving Party to whom disclosure is reasonably necessary for this Action;
14
            (c)    experts (as defined in this Order) of the Receiving Party to whom disclosure
15
     is reasonably necessary for this Action and who have signed the “Acknowledgment and
16
     Agreement to Be Bound” (Exhibit A);
17
            (d)    the Court and its personnel;
18
19          (e)    court reporters and their staff who have signed the “Acknowledgment and

20   Agreement to Be Bound” (Exhibit A);

21          (f)    the author or recipient of a document containing the information or a

22   custodian or other person who otherwise possessed or knew the information; and

23          (g)    during their depositions, witnesses, and attorneys for witnesses, in the Action
24   to whom disclosure is reasonably necessary provided that the Designating Party and the
25   Receiving Party agree that such disclosure is reasonably necessary and that the witness and
26   his or her attorney sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A),
27   unless otherwise agreed by the Designating Party or ordered by the Court. Pages of
28   transcribed deposition testimony or exhibits to depositions that reveal Protected Material


                                                  -9-
     Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 10 of 15



 1   may be separately bound by the court reporter and may not be disclosed to anyone except
 2   as permitted under this Stipulated Protective Order.
 3   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
 4          IN OTHER LITIGATION
 5          If a Party is served with a subpoena or a court order issued in other litigation that
 6   compels disclosure of any information or items designated in this Action as
 7   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY,”
 8
     that Party must:
 9
            (a)    promptly notify in writing the Designating Party. Such notification shall
10
     include a copy of the subpoena or court order;
11
            (b)    promptly notify in writing the party who caused the subpoena or order to
12
     issue in the other litigation that some or all of the material covered by the subpoena or order
13
     is subject to this Protective Order; such notification shall include a copy of this Stipulated
14
     Protective Order; and
15
            (c)    cooperate with respect to all reasonable procedures sought to be pursued by
16
     the Designating Party whose Protected Material may be affected.
17
            If the Designating Party timely seeks a protective order, the Party served with the
18
19   subpoena or court order shall not produce any information designated in this action as

20   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL—ATTORNEYS’ EYES ONLY”

21   before a determination by the court from which the subpoena or order issued, unless the

22   Party has obtained the Designating Party’s permission. The Designating Party shall bear

23   the burden and expense of seeking protection in that court of its confidential material and
24   nothing in these provisions should be construed as authorizing or encouraging a Receiving
25   Party in this Action to disobey a lawful directive from another court.
26   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
27          PRODUCED IN THIS LITIGATION
28


                                                 - 10 -
     Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 11 of 15



 1            (a)      The terms of this Order are applicable to information produced by a Non-
 2   Party    in     this   Action   and   designated    as   “CONFIDENTIAL”          or   “HIGHLY
 3   CONFIDENTIAL—ATTORNEYS’ EYES ONLY.” Such information produced by Non-
 4   Parties in connection with this litigation is protected by the remedies and relief provided
 5   by this Order. Nothing in these provisions should be construed as prohibiting a Non-Party
 6   from seeking additional protections.
 7            (b)      In the event that a Party is required, by a valid discovery request, to produce
 8
     a Non-Party’s confidential information in its possession, and the Party is subject to an
 9
     agreement with the Non-Party not to produce the Non-Party’s confidential information,
10
     then the Party shall:
11
                    (1) promptly notify in writing the Requesting Party and the Non-Party that some
12
     or all of the information requested is subject to a confidentiality agreement with a Non-
13
     Party;
14
                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective
15
     Order in this Action, the relevant discovery request(s), and a reasonably specific
16
     description of the information requested; and
17
                    (3) make the information requested available for inspection by the Non-Party,
18
19   if requested.

20            (c)      If the Non-Party fails to seek a protective order from this court within 14

21   days of receiving the notice and accompanying information, the Receiving Party may

22   produce the Non-Party’s confidential information responsive to the discovery request. If

23   the Non-Party timely seeks a protective order, the Receiving Party shall not produce any
24   information in its possession or control that is subject to the confidentiality agreement with
25   the Non-Party before a determination by the court. Absent a court order to the contrary,
26   the Non-Party shall bear the burden and expense of seeking protection in this court of its
27   Protected Material.
28   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL


                                                    - 11 -
     Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 12 of 15



 1          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 2   Protected Material to any person or in any circumstance not authorized under this
 3   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing the
 4   Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
 5   unauthorized copies of the Protected Material, (c) inform the person or persons to whom
 6   unauthorized disclosures were made of all the terms of this Order, and (d) request such
 7   person or persons to execute the “Acknowledgment and Agreement to Be Bound” that is
 8
     attached hereto as Exhibit A.
 9
     11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
10
            PROTECTED MATERIAL
11
            When a Producing Party gives notice to Receiving Parties that certain inadvertently
12
     produced material is subject to a claim of privilege or other protection, the obligations of
13
     the Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).
14
     This provision is not intended to modify whatever procedure may be established in an e-
15
     discovery order that provides for production without prior privilege review. Pursuant to
16
     Federal Rule of Evidence 502(d) and (e), insofar as the parties reach an agreement on the
17
     effect of disclosure of a communication or information covered by the attorney-client
18
19   privilege or work product protection, the parties may incorporate their agreement in the

20   stipulated protective order submitted to the court.

21   12.    MISCELLANEOUS

22          12.1   Right to Further Relief. Nothing in this Order abridges the right of any

23   person to seek its modification by the Court in the future.
24          12.2   Right to Assert Other Objections.       By stipulating to the entry of this
25   Protective Order no Party waives any right it otherwise would have to object to disclosing
26   or producing any information or item on any ground not addressed in this Stipulated
27   Protective Order. Similarly, no Party waives any right to object on any ground to use in
28   evidence of any of the material covered by this Protective Order.


                                                - 12 -
     Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 13 of 15



 1          12.3   Filing Protected Material. A Party that seeks to file under seal any Protected
 2   Material must comply with this Court’s orders and Civil Local Rules 5.6 and 5.7. Protected
 3   Material may only be filed under seal pursuant to a court order authorizing the sealing of
 4   the specific Protected Material at issue. If a Party’s request to file Protected Material under
 5   seal is denied by the court, then the Receiving Party may file the information in the public
 6   record unless otherwise instructed by the court.
 7   13.    FINAL DISPOSITION
 8
            After the final disposition of this Action, as defined in paragraph 4, within 60 days
 9
     of a written request by the Designating Party, each Receiving Party must return all
10
     Protected Material to the Producing Party or destroy such material. As used in this
11
     subdivision, “all Protected Material” includes all copies, abstracts, compilations,
12
     summaries, and any other format reproducing or capturing any of the Protected Material.
13
     Whether the Protected Material is returned or destroyed, the Receiving Party must submit
14
     a written certification to the Producing Party (and, if not the same person or entity, to the
15
     Designating Party) by the 60 day deadline that (1) identifies (by category, where
16
     appropriate) all the Protected Material that was returned or destroyed and (2) affirms that
17
     the Receiving Party has not retained any copies, abstracts, compilations, summaries or any
18
19   other format reproducing or capturing any of the Protected Material. Notwithstanding this

20   provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers,

21   trial, deposition, and hearing transcripts, legal memoranda, correspondence, deposition and

22   trial exhibits, expert reports, attorney work product, and consultant and expert work

23   product, even if such materials contain Protected Material. Any such archival copies that
24   contain or constitute Protected Material remain subject to this Protective Order as set forth
25   in Section 4 (DURATION).
26   14.    BOUND PENDING APPROVAL
27          After this Stipulated Protective Order has been fully executed by the undersigned,
28   it shall be presented to the court for entry. The parties agree to be bound by the terms set


                                                 - 13 -
     Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 14 of 15



 1   forth herein with regard to any Protected Material that have been produced before the court
 2   signs this Stipulated Protective Order.
 3          The parties and all signatories to Exhibit A (attached hereto) agree to be bound by
 4   this Stipulated Protective Order pending its approval and entry by the court. In the event
 5   that the court modifies this Stipulated Protective Order, or in the event that the court enters
 6   a different protective order, the parties (and all signatories to Exhibit A) agree to be bound
 7   by this Stipulated Protective Order until such time as the court may enter such a different
 8
     Order. It is the parties’ intent to be bound by the terms of this Stipulated Protective Order
 9
     pending its entry so as to allow for immediate production of Protected Materials under the
10
     terms herein.
11
     15.    Any violation of this Order may be punished by any and all appropriate measures
12
     including, without limitation, contempt proceedings and/or monetary sanctions.
13
            Dated this 1st day of December, 2020.
14
15
16
17
18                                                  Douglas L. Rayes
                                                    United States District Judge
19
20
21
22
23
24
25
26
27
28


                                                 - 14 -
     Case 3:20-cv-08016-DLR Document 43 Filed 12/01/20 Page 15 of 15



 1                                             EXHIBIT A
 2                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3            I,                                 [print or type full name], of
 4                     [print or type full address], declare under penalty of perjury that I have
 5   read in its entirety and understand, the Stipulated Protective Order that was issued by
 6   the United States District Court for the Central District of California on _______ [date]
 7   in the case of Whittaker v. All Reverse Mortgage, Inc., Case No. 3:20-cv-08016-DLR.
 8
     I agree to comply with and to be bound by all the terms of this Stipulated Protective
 9
     Order and I understand and acknowledge that failure to so comply could expose me to
10
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11
     disclose in any manner any information or item that is subject to this Stipulated
12
     Protective Order to any person or entity except in strict compliance with the provisions
13
     of this Order.
14
              I further agree to submit to the jurisdiction of the United States District Court for
15
     the District of Arizona for the purpose of enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this action. I
17
     hereby        appoint   ______________________         [print   or   type   full   name]   of
18
19   ________________________________ [print or type full address and telephone

20   number] as my Arizona agent for service of process in connection with this action or any

21   proceedings related to enforcement of this Stipulated Protective Order.

22   Date:

23   City and State where sworn and signed:
24
25   Printed name:____________________
26
27   Signature:_______________________
28


                                                   - 15 -
